                    Case 20-32631 Document 319 Filed in TXSB on 06/25/20 Page 1 of 1




             APPEARANCE SHEET FOR HEARING BEFORE
                         JUDGE ISGUR
                    Thursday, June 25, 2020
First Name    Last Name           Firm Name                   Client Name

Stephanie     Calnan              Brown Rudnick LLP           Official Committee of Unsecured Creditors
Stephanie     Calnan              Brown Rudnick LLP           Official Committee of Unsecured Creditors
Matthew D.    Cavenaugh           Jackson Walker, LLP         Ultra Debtors
Uchechi       Egeonuigwe          Brown Rudnick LLP           Official Committee of Unsecured Creditors
Uchechi       Egeonuigwe          Brown Rudnick LLP           Official Committee of Unsecured Creditors
Uchechi       Egeonuigwe          Brown Rudnick LLP           Official Committee of Unsecured Creditors
Henry         Flores              Rapp & Krock, PC            Ad Hoc Noteholder Group
Jeffrey       Jonas               Brown Rudnick LLP           Official Committee of Unsecured Creditors
Kevin         McClelland          Kirkland & Ellis, LLP       Ultra Debtors
Kristhy       Peguero             Jackson Walker, LLP         Ultra Debtors
Veronica      Polnick             Jackson Walker, LLP         Ultra Debtors
Randall       Rios                Husch Blackwell LLP         Pinedale Corridor, LP
Jeff          Rothleder           Squire Patton Boggs         US Bank National Association, as Indenture Trustee
Luke C.       Ruse                Kirkland & Ellis, LLP       Ultra Debtors
David         Seligman            Kirkland & Ellis LLP        Debtors
Bennett       Silverberg          Brown Rudnick LLP           Official Committee of Unsecured Creditors
Bennett       Silverberg          Brown Rudnick LLP           Creditors' Committee
John          Sparacino           McKool Smith, PC            proposed counsel for Creditors' Committee
Robert        Stark               Brown Rudnick LLP           Official Committee of Unsecured Creditors
James         Stoll               Brown Rudnick LLP           Official Committee of Unsecured Creditors
Brad          Weiland             Kirkland & Ellis, LLP       Ultra Debtors
